DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/13/2019, 01/18/2021, and 01/19/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10: this claim recites limitation “the first two delays D1 and D2” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 11-12: these claims recite limitation “all delays except D1 and D2” in line 2 of the claims. There is insufficient antecedent basis for this limitation in the claims.
 Regarding claim 15: this claim recites limitation “multiple(s) of the fundamental(s)” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starobin (US 20150189439 – Cited IDS).
Regarding claim 1: Starobin teaches a method for reproduction of sound, said method comprising: 
	providing a number of unfolded feeds (Fx) which are processed algorithms of sound signal(s) (Fig. 6A: OCA systems 150 executing algorithms that process input signals: LS, LF, C, RF, and RS into derived signals which read on the claimed unfolded feeds (Fx); also see para [0038]-[0043]; more in details Fig. 6B: OCA systems 100 
	psychoacoustic grouping at least one unfolded feed (Fx) with another one or more (Fig. 6B: Summing devices/algorithms grouping or combing the derived signals unfolded feeds into different output signals; also see para [0045]-[0047] and para [0003]); and 
	playing back an unfolded and psychoacoustically grouped feed sound in a sound reproduction unit (Fig. 6A and 6B: production unit including speakers 210, 212, 214, 216, and 218); wherein the number of unfolded feeds (Fx) are at least 3 (Fig. 6B and para [0045] –[0047]: the number of derived/modified signals from input signals/unfolded feeds are more than 3 which including “modified first LS audio input signal and second LF audio input signal; “modified fourth audio input signal and third audio input signal”; and “modified fifth (center channel) audio input signal”).
Regarding claim 2: Starobin teaches the method according to claim 1, wherein the method also comprises: providing extracted information from a Left (L) channel and Right (R) channel by utilizing DSP (digital signal processing) and the step of providing a number of unfolded feeds (Fx) are based on the extracted information from the Left (L) channel and Right (R) channel (para [0045]-[0047]: derived signals/unfolded feeds are the result of DSP processing LS, LF, C, RF, and RS input signals).
Regarding claims 3-5: Starobin teaches the method according to claim 1, wherein delay(s) (Dx) and/or frequency shaping(s) (Frx) are utilized in the processed algorithms (para [0017] and [0041]).
Regarding claim 6: Starobin teaches the method according to claim 1, wherein gain(s) (Gx) are also utilized in the processed algorithms (para [0072]).
Regarding claim 7: Starobin teaches the method according to claim 1, wherein frequency shaping(s) (Frx) are utilized and the frequency shaping(s) (Frx) predominantly limits the frequency range to above 50 Hz (Fig. 4: Outputs after applying Frequency shaping for speakers 210, 212, 216, and 218 with frequency range above 50 Hz; and Fig. 6B: Bandpass filter BPF2 performing frequency shaping for outputs of speakers 212 and 216).
Regarding claim 8: Starobin teaches the method according to claim 1, wherein frequency shaping(s) (Frx) are utilized and the frequency shaping(s) (Frx) is performed so that the higher frequency contents are rolled of above 7 kHz (Fig. 4: Outputs after applying Frequency shaping for speakers 220, 222, and 224 with frequency range 6Khz-20Khz and 4KHz-20KHz including the range of frequency above 7KHz).
Regarding claim 9: Starobin teaches the method according to claim 1, wherein frequency shaping(s) (Frx) are utilized and the frequency shaping(s) (Frx) is performed in a frequency range of from 100 Hz to 4 kHz (Fig. 4: Output after applying Frequency shaping specifically for speaker 214 with frequency range 80 Hz - 4 KHz including the range of frequency from 100 Hz - 4 kHz).
Regarding claim 10: Starobin teaches the method according to claim 1, wherein delays are utilized in the processed algorithms and two of the delays are in the range of 0 - 3 ms (Fig. 4 and para [0042]: feeds contributing to the outputs of speakers 220 and 224 are delays by one milliseconds).
Regarding claim 13: Starobin teaches the method according to claim 1, wherein the feeds (Fx) are psychoacoustically grouped in a Left (L) and (R) stereo channel, respectively (Fig. 6B: Summing devices/algorithms grouping or combing the derived signals unfolded feeds into different output signals; also see para [0045]-[0047] and para [0003]).
Regarding claim 14: Starobin teaches the method according to claim 1, wherein one or more feeds (Fx) are provided as a phase stabilizer (para [0041]: modified input signals with “high and low pass filters are implemented electronically with no passive componentry in the signal path between the source and the drivers. This reduces phase shift”).
Regarding claim 16: Starobin teaches the method according to claim 1, wherein several feeds (Fx) are modified to have similar frequency contents (Fig. 4: modified input signals that feeding speakers 220 and 224; 210 and 218; and 212 and 216 are modified to have similar frequency contents).
Regarding claim 17: Starobin teaches the method according to claim 1, wherein the number of feeds (Fx) are in the range of 3 – 30 (para [0045] –[0047]: there are at least 5 modified input signals which are “modified first LS audio input signal and second LF audio input signal; “modified fourth audio input signal and third audio input signal”; and “modified fifth (center channel) audio input signal”).
Regarding claim 18: the method discussed in claim 1 above also supports this corresponding device claims.
Regarding claim 19: Starobin teaches the device according to claim 18, wherein the device is an integrated circuit on a chip, FPGA or processor (para [0026] and [0041]: processor and DSP implementation).
Regarding claim 20: Starobin teaches the device according to claim 18, wherein the device is implemented into a hardware platform (Fig. 4: soundbar 120).
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 112(b) rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11-12: the prior art fails to teach the limitation of “all delays except D1 and D2 are at least 5 ms” and “all delays except D1 and D2 are in the range of 5 - 50 ms” in the comination with other disclosed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654